Mr. Justice Robb
delivered the opinion of the Court:
The sole question which we are called upon to determine, therefore, is whether the income which the testator directed to be paid his stepmother should be reduced by the taxes, insurance, and other expenses on the house she was to use and occupy, as long as she might desire, “free and clear of rent, insurance, and any and all other expenses.” The answer to this proposition is to be found in the express provisions of the will and codicils. The testator was unmarried, and no one can read his will and its codicils without reaching the conclusion that his affection for his stepmother was that of a son. It well may be that he had known no other mother, and in interpreting his will we must have in mind that she was the particular object of his solicitude and bounty. Indeed, there is nothing to indicate that any other had any claim upon him. The inference is to the contrary, for he makes the hospital his residuary legatee.
In the first place, the will in express terms allows the stepmother to use and occupy the house in question, free and clear of all charges. This is a direct command, and any modification of it must be found in the language subsequently employed. The residuary clause of the will, in our view, in no way modifies tins provision, for it merely directs the trustee to take charge of, manage, and control “all the rest, residue, and remainder” of the testator’s property. The use and control of the house in question already had been provided for, Mrs. Masson having been made life tenant. The authority of the trustee as to this *140house, therefore, was confined to the payment of the charges above enumerated. The income of the estate was to be derived from “all the rest, residue, and remainder” of the testator’s property, and the trustee was authorized to deduct therefrom nothing more than the expenses incidental to the management and control of that property. Otherwise, it would result that the testator had in mind nothing more than a question of bookkeeping, for obviously under the interpretation of the trustee the life tenant actually paid the charges from which she was expressly relieved by the terms of the will. This is only another way of saying that the practical result was exactly the same to her as though the provision relieving her from those charges had not been inserted in the will. Instead, therefore, of receiving the substantial income provided by the will, she received in the six years preceding her death a little over $1,000, or about $175 per year, $2,377.52 having been withheld. In other words, the income paid to the special object of the testator’s solicitude and bounty thus was diminished to the advantage of the residuary legatee, whose interest was subordinate, and not superior, to hers. Under that interpretation, had the charges upon this house exceeded the income from the rest of the estate, the life tenant not only would have had no income, but would have been compelled to pay the balance of the charges. And yet it is apparent from the will and codicils that the testator intended she should have a substantial income from his estate, and in the last codicil he expressed solicitude lest her income be reduced too much.
It results from what we have said that the decree must be reversed, with costs, and the case remanded for further proceedings not inconsistent with this opinion.

Reversed and remanded.